Citation Nr: 1639356	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-24 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for glaucoma.  

2.  Entitlement to service connection for osteomyelitis.  

3.  Entitlement to service connection for gastroenteritis, and gastroesophageal reflux disorder (GERD). 

4.  Entitlement to service connection for ventral hernia repair.  

5.  Entitlement to service connection for hyperlipidemia.  

6.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person or based on being housebound.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to November 1992.  The Veteran died in December 2012.  The appellant is the Veteran's surviving spouse.  She has been substituted for the Veteran following his death.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

An issue of an increased rating for a left leg disorder, rated 20 percent disabling was included in the statement of the case.  The Veteran did not appeal that issue in his substantive appeal and it is not otherwise before the Board at this time.

In addition to the paper claims file, there are documents contained in the Virtual Benefit Management System (VBMS) and the Virtual VA electronic claims file system.  The Board has reviewed these documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the course of his appeal, the Veteran had requested a hearing before a Member of the Board at the RO.  He died before that hearing could be held.

Contact with the appellant resulted in an April 2016 statement from the appellant requesting a Board hearing at a local VA regional office.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. As the appellant has not yet been afforded the opportunity to offer testimony on the issues on appeal, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.  

Therefore, a Travel Board hearing should be scheduled prior to adjudication of these matters. 

Accordingly, the case is REMANDED for the following action:

Schedule the appropriate hearing at the earliest available opportunity, in accordance with applicable procedures. Notify the appellant in writing of the date, time and location of the hearing. After the hearing is conducted, or if the appellant withdraws the hearing request, or if she fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures. If she desires to withdraw the hearing request, she should do so in writing to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


